                                 NYC DA OrrlCt MtCB      rax:21233~3999       Sep 19 2019 02:34pm P002/002
           Case 1:19-cv-08694-VM DISTRICT
                                  Document,l,TTORNEY
                                            4 Filed 09/19/19 Page 1 of 1
                                       COUNTY O·: NEW YORK
                                         ONE HOC ;tE.J·-. PLACE
                                         Now York II. Y. 10013
                                                                           usocisiNv
                                                                                               -----
                                            (212): :!S-9000                        I


                                                                          . DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC#:     £)._/_.
                                                                                                                                ~
CYRUS R. VANCE, JR.
   DISTRICT ATTO«NEY                                                      'DATE   Fliji>~~.....,...,-
                                                                                                   1/r-DJ'!.-+15,.-;,e:7:;;t.....::


   Judge Victor Marrero
   U.S. District Court Judge
   Southern District of N eur Yot:k
   500 Pearl Street, New Yor.k, N.Y.
   By FAX: 212-805-6382

                       Re: DonaldJ. Trump-~. Cyru.s R. Vance,Jr.
                                   19CV. 8694(VM)

   Dear Judge .Marrero:

   Pursuant to a conference among the pa:rties :;,nd your clerk in chambers tJ:,js morning,
   the parties have agreed to the follomng sch ::dule subject to the Court'5i approval: the
                                                                              a
   District Attorney will file a response to the ::omplajnr and Motion for Temporary
   Restraining Order by the close of business qn Monday, September 23, 2019; the
   plaintiffs reply .wiJl b~ filed by the close of· :iusiness on Tuesday September 24, 2019;
   and the parries will appear for oral argumer.t on \XTednesday, September 25, 2019 2t
   9:30 am.

   We await approv-al from the Court or fu1:th1:1 instruction as to the schedule proposed
   above.

   Additionally, during thls morning's confe.re: 1ce the Dis trice Attorney agreed to sr.ay
   enforcement of and compliance mth the subpoena issued to Mazars LLP until'
   w·ednesday, September 25, 2019 at 1:00 prr., oz: such other time as deretrnined by the
   Couz:t.
